NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50348

                Plaintiff-Appellee,             D.C. No. 3:13-cr-01240-L-2

 v.
                                                MEMORANDUM*
ULYSSES RAMOS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   M. James Lorenz, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Ulysses Ramos appeals from the district court’s judgment and challenges the

24-month sentence imposed upon his fourth revocation of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ramos contends that the district court impermissibly considered



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rehabilitative purposes in determining the length of his sentence. See Tapia v.

United States, 564 U.S. 319, 335 (2011) (district courts are precluded from

imposing or lengthening a sentence to promote rehabilitation); United States v.

Grant, 664 F.3d 276, 280 (9th Cir. 2011) (applying Tapia to sentences imposed on

revocation of supervised release). We review for plain error, see Grant, 664 F.3d

at 279, and conclude there is none. Although the district court expressed concern

about the danger Ramos poses to himself and discussed the availability of

rehabilitation programs in prison, the record does not suggest that the court

imposed or lengthened the sentence to promote rehabilitation. See Tapia, 564 U.S.

at 334 (a district court does not run afoul of 18 U.S.C. § 3582(a) by “discussing the

opportunities for rehabilitation within prison”).

      AFFIRMED.




                                          2                                     19-50348